The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,319,944 to Lee et al (hereinafter Lee). 
In re claim 1, Lee discloses an array substrate, comprising:
- a first region (i.e., display area DA, Fig. 33) corresponding to a display region of a display panel; and
- a second region (i.e., peripheral area PA) disposed on an outer side of the first region, wherein the second region corresponds to a non-display region of the display panel [col. 28, ln.64] [;], wherein:
. PA comprises a substrate 601, at least one inorganic layer (i.e., 603, 610 or 610, in Fig. 34) formed on the substrate, and an electrically conductive line 680 formed on the at least one inorganic layer[;], and
. PA further comprises at least one metal pattern (i.e., 602, CG or CS/CD, in Fig. 34) formed between the substrate 601 and the electrically conductive line 680, and the at least one 602, CG or CS/CD) is covered by the electrically conductive line 680.
In re claim 2, Lee discloses a first cutting boundary and a second cutting boundary [;], wherein:
. XA & XB, in Fig. 34) and the electrically conductive line 680 cross each other[;], and
. XB)  are parallel to a first boundary of the first region, and a spacing between the first cutting boundary and the first boundary is smaller than a spacing between the second cutting boundary and the first boundary [Fig. 34]

    PNG
    media_image1.png
    414
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    242
    285
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    336
    356
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    319
    587
    media_image4.png
    Greyscale

Application (Figs. 1-2) 	compared to		LeeS (U.S. Patent 10,319,944) Figs. 33-34 
In re claim 3, Lee discloses the at least one metal pattern (i.e., 602, CG or CS/CD, in Fig. 34) formed under a crossing point of the first cutting boundary (i.e., interface XA & XB) and the electrically conductive line 680.
In re claim 4, Lee discloses:
. the at least one layer comprising a buffer layer 603, a dielectric layer (i.e., insulating layer 611, 612), and a planarization layer (i.e., passivation 608) formed on the substrate 601 [Fig. 34]; and 
. one of the at least one metal pattern (i.e., barrier 602) formed between the substrate 601 and one of the at least one inorganic layer, or between adjacent two of the at least one inorganic layer [col. 29].
In re claim 5, Lee discloses:
. the at least one metal pattern comprising one or a combination of a first metal pattern, a second metal pattern, and a third metal pattern [Fig. 34]; and
. the first metal pattern corresponding to a light shielding layer (i.e., barrier 602) in the first region DA, the second metal pattern corresponding to a gate (i.e., gate electrode CG) in the first region, and the third metal pattern corresponding to a source/drain CS, CD in the first region [col. 29, lns.8-65].
In re claim 6, Lee discloses:
. the first metal pattern (i.e., barrier 602, in Fig. 34) formed on the substrate 601, and located between the substrate and the buffer layer 603;
CG) formed on the buffer layer 603, and located between the buffer layer and the dielectric layer [col. 29, lns.22-40]; and
. the third metal pattern (i.e., source/drain CS, CD) formed on the dielectric layer (i.e., insulating layer 611, 612), and located between the dielectric layer and the planarization layer (i.e., passivation 608).
In re claim 7, Lee discloses the first metal pattern and the light shielding layer 602 formed using a first patterning process, the second metal pattern and the gate CG formed using a second patterning process, and the third metal pattern and the source/drain CS/CD formed using a third patterning process [col. 29].
In re claim 8, Lee discloses a first insulating layer and a second insulating layer[;], wherein the first insulating layer is formed on the at least one inorganic layer, the electrically conductive line 680 is formed on the first insulating layer (i.e., protective layer 670), and the second insulating layer is formed on the electrically conductive line (i.e., encapsulating layer, not shown).
In re claim 9, Lee discloses an array substrate, comprising:
- a first region DA corresponding to a display region of a display panel [Fig. 33]; and
- a second region PA disposed on an outer side of the first region, wherein the second region corresponds to a non-display region of the display panel [col. 28, ln.64] [;], wherein:
. the second region PA comprises a substrate 601, at least one inorganic layer (i.e., 603, 610 or 610, in Fig. 34) formed on the substrate, and an electrically conductive line 680 formed on the at least one inorganic layer[;], and
. the second region PA further comprises at least one metal pattern (i.e., 602, CG or CS/CD, in Fig. 34) formed between the substrate 601 and the electrically conductive line 680).
In re claim 10, Lee discloses a first cutting boundary and a second cutting boundary[;], wherein:
. the first cutting boundary (i.e., interface XA & XB, in Fig. 34) and the electrically conductive line 680 cross each other[;], and
. the first cutting boundary and the second cutting boundary (i.e., far right of XB)  are parallel to a first boundary of the first region, and a spacing between the first cutting boundary and the first boundary is smaller than a spacing between the second cutting boundary and the first boundary [Fig. 34]
In re claim 11, Lee discloses the at least one metal pattern (i.e., 602, CG or CS/CD, in Fig. 34) formed under a crossing point of the first cutting boundary (i.e., interface XA & XB) and the electrically conductive line 680.
In re claim 12, Lee discloses:
603, a dielectric layer (i.e., insulating layer 611, 612), and a planarization layer (i.e., passivation 608) formed on the substrate 601 [Fig. 34]; and 
. one of the at least one metal pattern (i.e., barrier 602) formed between the substrate 601 and one of the at least one inorganic layer, or between adjacent two of the at least one inorganic layer [col. 29].
In re claim 13, Lee discloses:
. the at least one metal pattern comprising one or a combination of a first metal pattern, a second metal pattern, and a third metal pattern [Fig. 34]; and
. the first metal pattern corresponding to a light shielding layer (i.e., barrier 602) in the first region DA, the second metal pattern corresponding to a gate (i.e., gate electrode CG) in the first region, and the third metal pattern corresponding to a source/drain CS, CD in the first region DA [col. 29, lns.8-65].
In re claim 14, Lee discloses:
. the first metal pattern (i.e., barrier 602, in Fig. 34) formed on the substrate 601, and located between the substrate and the buffer layer 603;
. the second metal pattern (i.e., gate electrode CG) formed on the buffer layer 603, and located between the buffer layer and the dielectric layer [col. 29, lns.22-40]; and
. the third metal pattern (i.e., source/drain CS, CD) formed on the dielectric layer (i.e., insulating layer 611, 612), and located between the dielectric layer and the planarization layer (i.e., passivation 608).
In re claim 15, Lee discloses the first metal pattern and the light shielding layer 602 formed using a first patterning process, the second metal pattern and the gate CG formed using a second patterning process, and the third metal pattern and the source/drain CS/CD formed using a third patterning process [col. 29].
In re claim 16, Lee discloses a first insulating layer and a second insulating layer[;], wherein the first insulating layer is formed on the at least one inorganic layer, the electrically conductive line 680 is formed on the first insulating layer (i.e., protective layer 670), and the second insulating layer is formed on the electrically conductive line (i.e., encapsulating layer, not shown).
In re claim 17, Lee discloses a display panel comprising an array substrate including:
- a first region DA corresponding to a display region of a display panel [Fig. 33]; and
- a second region PA disposed on an outer side of the first region, wherein the second region corresponds to a non-display region of the display panel [col. 28, ln.64] [;], wherein:
. the second region PA comprises a substrate 601, at least one inorganic layer (i.e., 603, 610 or 610, in Fig. 34) formed on the substrate, and an electrically conductive line 680 formed on the at least one inorganic layer[;], and
PA further comprises at least one metal pattern (i.e., 602, CG or CS/CD, in Fig. 34) formed between the substrate 601 and the electrically conductive line 680, and the at least one metal pattern or a portion of the at least one metal pattern (i.e., 602, CG or CS/CD) is covered by the electrically conductive line 680.
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 26, 2021											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815